NO.
12-05-00197-CV
 
              IN THE COURT OF APPEALS
 
 TWELFTH COURT OF APPEALS DISTRICT
 
                             TYLER, TEXAS
 
 
PANOLA COLLEGE-
SHELBY COLLEGE                                        §     APPEAL FROM THE 123RD
COSMETOLOGY CENTER,
APPELLANT
 
V.                                                                         §     JUDICIAL DISTRICT COURT OF
 
 
MAURINE PRINCE,
APPELLEE                                                       §     SHELBY COUNTY, TEXAS
 


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
Appellants have filed a joint motion to dismiss this
appeal.  Because the parties have met the
requirements of Texas Rule of 
Appellate Procedure 42.1(a)(1), the motion is granted, and the
appeal is dismissed.
Opinion
delivered October 26, 2005.
Panel consisted of Worthen, C.J.,
Griffith, J., and DeVasto, J.
 
                                                                              
 
 
                                                                     (PUBLISH)